DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Slaney et al. (US Pub. 20060067548) in view of Kaneko (NPL: The Acoustical Society of Japan, Meeting Report (Spring, 2017), "Estimating ear solid shape from ear photographs by statistical ear shape modeling and deep learning and HRTF personalization"), pp. 449-452 (English Translation, pp. 1-5)).
Regarding claim 1, Slaney discloses an information processing device comprising:
circuitry configured to function as:
an acquisition unit configured to acquire a first image including a content image of an ear of a user (see paragraph 21);
a calculation unit configured to calculate, based on the first image acquired by the acquisition unit, a head-related transfer function corresponding to the user by using a learned model having learned to output a head-related transfer function corresponding to an ear when an image including a content image of the ear is input (see paragraph 24). 
Slaney fails to disclose a first learning unit configured to generate an ear parameter estimation model by learning a relation between a plurality of ear images obtained by changing:  texture of three-dimensional data of the ear or a head, or luminance in rendering, and an ear parameter common to the ear images.
However, Kaneko discloses a first learning unit configured to generate an ear parameter estimation model by learning a relation between a plurality of ear images obtained by changing:  texture of three-dimensional data of the ear or a head, or luminance in rendering, and an ear parameter common to the ear images (see “3.3; Construction of Ear Shape Estimator”; Note the claimed limitation “texture” is defined in the Merriam-Webster dictionary as “the visual or tactile surface characteristics and appearance of something” (“texture” is also described on-line as “the feel or shape of a surface or substance); therefore, examiner has interpreted “texture” reasonably broadly to read on the prior art reference “ear shape.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s a first learning unit configured to generate an ear parameter estimation model by learning a relation between a plurality of ear images obtained by changing:  texture of three-dimensional data of the ear or a head, or luminance in rendering, and an ear parameter common to the ear images with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 2, Slaney in view of Kaneko discloses the information processing device according to claim 1, as discussed above.
Slaney fails to explicitly disclose wherein the acquisition unit acquires an ear parameter that is a variable representing a characteristic of the ear included in the first image, and the calculation unit calculates the head-related transfer function corresponding to the user by inputting the ear parameter to the learned model. 
However, Kaneko discloses wherein the acquisition unit acquires an ear parameter that is a variable representing a characteristic of the ear included in the first image, and the calculation unit calculates the head-related transfer function corresponding to the user by inputting the ear parameter to the learned model (see “3.2; Construction of Statistical Ear Shape Model”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein the acquisition unit acquires an ear parameter that is a variable representing a characteristic of the ear included in the first image, and the calculation unit calculates the head-related transfer function corresponding to the user by inputting the ear parameter to the learned model with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 3, Slaney in view of Kaneko discloses the information processing device according to claim 2, as discussed above.
Slaney fails to explicitly disclose wherein the acquisition unit acquires the ear parameter of the ear included in the first image by using an ear parameter estimation model having learned to output an ear parameter corresponding to an ear when an image including a content image of the ear is input. 
However, Kaneko discloses wherein the acquisition unit acquires the ear parameter of the ear included in the first image by using an ear parameter estimation model having learned to output an ear parameter corresponding to an ear when an image including a content image of the ear is input (see “3.3; Construction of Ear Shape Estimator”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein the acquisition unit acquires the ear parameter of the ear included in the first image by using an ear parameter estimation model having learned to output an ear parameter corresponding to an ear when an image including a content image of the ear is input with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 4, Slaney in view of Kaneko discloses the information processing device according to claim 3, as discussed above.
Slaney fails to explicitly disclose wherein the first learning unit is configured to generate the ear parameter estimation model by learning a relation between an image including a content image of an ear and an ear parameter of the ear. 
However, Kaneko discloses wherein the first learning unit is configured to generate the ear parameter estimation model by learning a relation between an image including a content image of an ear and an ear parameter of the ear (see “3.3; Construction of Ear Shape Estimator”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein the first learning unit is configured to generate the ear parameter estimation model by learning a relation between an image including a content image of an ear and an ear parameter of the ear with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 5, Slaney in view of Kaneko discloses the information processing device according to claim 4, as discussed above.
Slaney fails to explicitly disclose wherein the first learning unit generates the ear parameter estimation model by learning a relation between the ear parameter and an ear image obtained by rendering three-dimensional data of the ear generated based on the ear parameter. 
However, Kaneko discloses wherein the first learning unit generates the ear parameter estimation model by learning a relation between the ear parameter and an ear image obtained by rendering three-dimensional data of the ear generated based on the ear parameter (see “3.3; Construction of Ear Shape Estimator”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein the first learning unit generates the ear parameter estimation model by learning a relation between the ear parameter and an ear image obtained by rendering three-dimensional data of the ear generated based on the ear parameter with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 6, Slaney in view of Kaneko discloses the information processing device according to claim 5, as discussed above.
Slaney fails to explicitly disclose wherein the first learning unit generates the ear parameter estimation model by learning the relation between the plurality of ear images obtained by changing a camera angle in rendering. 
However, Kaneko discloses wherein the first learning unit generates the ear parameter estimation model by learning the relation between the plurality of ear images obtained by changing a camera angle in rendering (see “3.1 Photographing and Preprocessing” and “3.3; Construction of Ear Shape Estimator”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein the first learning unit generates the ear parameter estimation model by learning the relation between the plurality of ear images obtained by changing a camera angle in rendering with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 7, Slaney in view of Kaneko discloses the information processing device according to claim 4, as discussed above, further comprising a second learning unit configured to generate the learned model by learning a relation between an image including a content image of an ear and a head-related transfer function corresponding to the ear (see Slaney, paragraph 9).
Regarding claim 8, Slaney in view of Kaneko discloses the information processing device according to claim 7, as discussed above.
Slaney fails to explicitly disclose wherein the second learning unit performs acoustic simulation for three-dimensional data obtained by synthesizing three-dimensional data of the ear generated based on the ear parameter and three-dimensional data of a head, and generates the learned model by learning a relation between a head-related transfer function obtained through the acoustic simulation and the ear parameter. 
However, Kaneko discloses wherein the second learning unit performs acoustic simulation for three-dimensional data obtained by synthesizing three-dimensional data of the ear generated based on the ear parameter and three-dimensional data of a head, and generates the learned model by learning a relation between a head-related transfer function obtained through the acoustic simulation and the ear parameter (see “3.4; Mesh Process and HRTF Calculation by means of Nmerical Acoustic Analysis”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein the second learning unit performs acoustic simulation for three-dimensional data obtained by synthesizing three-dimensional data of the ear generated based on the ear parameter and three-dimensional data of a head, and generates the learned model by learning a relation between a head-related transfer function obtained through the acoustic simulation and the ear parameter with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 9, Slaney in view of Kaneko discloses the information processing device according to claim 8, as discussed above.
Slaney fails to explicitly disclose wherein the second learning unit compresses an information amount of the head-related transfer function obtained through the acoustic simulation, and generates the learned model by learning a relation between the compressed head-related transfer function and the ear parameter. 
However, Kaneko discloses wherein the second learning unit compresses an information amount of the head-related transfer function obtained through the acoustic simulation, and generates the learned model by learning a relation between the compressed head-related transfer function and the ear parameter (see “3.4; Mesh Process and HRTF Calculation by means of Nmerical Acoustic Analysis”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein the second learning unit compresses an information amount of the head-related transfer function obtained through the acoustic simulation, and generates the learned model by learning a relation between the compressed head-related transfer function and the ear parameter with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 10, Slaney in view of Kaneko discloses the information processing device according to claim 8, as discussed above.
Slaney fails to explicitly disclose wherein the second learning unit sets a hearing point of three-dimensional data of the ear generated based on the ear parameter, and performs the acoustic simulation by using the set hearing point. 
However, Kaneko discloses wherein the second learning unit sets a hearing point of three-dimensional data of the ear generated based on the ear parameter, and performs the acoustic simulation by using the set hearing point (see “3.4; Mesh Process and HRTF Calculation by means of Nmerical Acoustic Analysis”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein the second learning unit sets a hearing point of three-dimensional data of the ear generated based on the ear parameter, and performs the acoustic simulation by using the set hearing point with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 11, Slaney in view of Kaneko discloses the information processing device according to claim 1, as discussed above.
Slaney fails to explicitly disclose further comprising a preprocessing unit configured to specify a content image of an ear of the user in a second image including a content image of the entire head of the user, and detect a specified range as the first image, wherein the acquisition unit acquires the first image detected by the preprocessing unit. 
However, Kaneko discloses further comprising a preprocessing unit configured to specify a content image of an ear of the user in a second image including a content image of the entire head of the user, and detect a specified range as the first image, wherein the acquisition unit acquires the first image detected by the preprocessing unit (see “3.1; Photographing and Preprocessing”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s further comprising a preprocessing unit configured to specify a content image of an ear of the user in a second image including a content image of the entire head of the user, and detect a specified range as the first image, wherein the acquisition unit acquires the first image detected by the preprocessing unit with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 12, Slaney in view of Kaneko discloses the information processing device according to claim 11, as discussed above.
Slaney fails to explicitly disclose wherein the preprocessing unit specifies the range based on a relation between a feature point of the head of the user included in the second image and a posture of the user. 
However, Kaneko discloses wherein the preprocessing unit specifies the range based on a relation between a feature point of the head of the user included in the second image and a posture of the user (see “3.1; Photographing and Preprocessing”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein the preprocessing unit specifies the range based on a relation between a feature point of the head of the user included in the second image and a posture of the user with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 13, Slaney in view of Kaneko discloses the information processing device according to claim 12, as discussed above.
Slaney fails to explicitly disclose wherein when the range cannot be specified based on the relation between the feature point of the head of the user included in the second image and the posture of the user, the preprocessing unit newly requests acquisition of an image different from the second image and including a content image of the entire head of the user. 
However, Kaneko discloses wherein when the range cannot be specified based on the relation between the feature point of the head of the user included in the second image and the posture of the user, the preprocessing unit newly requests acquisition of an image different from the second image and including a content image of the entire head of the user (see “3.1; Photographing and Preprocessing”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein when the range cannot be specified based on the relation between the feature point of the head of the user included in the second image and the posture of the user, the preprocessing unit newly requests acquisition of an image different from the second image and including a content image of the entire head of the user with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 14, Slaney in view of Kaneko discloses the information processing device according to claim 11, as discussed above.
Slaney fails to explicitly disclose wherein the preprocessing unit specifies a content image of an ear of the user by correcting rotation of the second image based on correction information included in the second image, and detects a specified range as the first image. 
However, Kaneko discloses wherein the preprocessing unit specifies a content image of an ear of the user by correcting rotation of the second image based on correction information included in the second image, and detects a specified range as the first image (see “3.1; Photographing and Preprocessing”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein the preprocessing unit specifies a content image of an ear of the user by correcting rotation of the second image based on correction information included in the second image, and detects a specified range as the first image with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 15, Slaney discloses an information processing method by which a computer performs: 
acquiring a first image including a content image of an ear of a user (see paragraph 21); and 
calculating, based on the acquired first image, a head-related transfer function corresponding to the user by using a learned model having learned to output a head-related transfer function corresponding to an ear when an image including a content image of the ear is input (see paragraph 24). 
Slaney fails to disclose generating an ear parameter estimation model by learning a relation between a plurality of ear images obtained by changing:  texture of three-dimensional data of the ear or a head, or luminance in rendering, and an ear parameter common to the ear images.
However, Kaneko discloses generating an ear parameter estimation model by learning a relation between a plurality of ear images obtained by changing:  texture of three-dimensional data of the ear or a head, or luminance in rendering, and an ear parameter common to the ear images (see “3.3; Construction of Ear Shape Estimator”; note the claimed limitation “texture” is defined in the Merriam-Webster dictionary as “the visual or tactile surface characteristics and appearance of something”; therefore, examiner has interpreted “texture” reasonably broadly to read on the prior art reference “ear shape”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s generating an ear parameter estimation model by learning a relation between a plurality of ear images obtained by changing:  texture of three-dimensional data of the ear or a head, or luminance in rendering, and an ear parameter common to the ear images with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 16, Slaney discloses a non-transitory computer-readable storage medium encoded with executable instructions that, when executed by at least one processor, cause the at least one processor to perform: 
acquiring a first image including a content image of an ear of a user (see paragraph 21); and 
calculating, based on the first image acquired, a head-related transfer function corresponding to the user by using a learned model having learned to output a head-related transfer function corresponding to an ear when an image including a content image of the ear is input (see paragraph 24). 
Slaney fails to disclose generating an ear parameter estimation model by learning a relation between a plurality of ear images obtained by changing:  texture of three-dimensional data of the ear or a head, or luminance in rendering, and an ear parameter common to the ear images.
However, Kaneko discloses generating an ear parameter estimation model by learning a relation between a plurality of ear images obtained by changing:  texture of three-dimensional data of the ear or a head, or luminance in rendering, and an ear parameter common to the ear images (see “3.3; Construction of Ear Shape Estimator”; note the claimed limitation “texture” is defined in the Merriam-Webster dictionary as “the visual or tactile surface characteristics and appearance of something”; therefore, examiner has interpreted “texture” reasonably broadly to read on the prior art reference “ear shape”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s generating an ear parameter estimation model by learning a relation between a plurality of ear images obtained by changing:  texture of three-dimensional data of the ear or a head, or luminance in rendering, and an ear parameter common to the ear images with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive. 
In general applicant argues that the amendments to the previous claims are not found in prior art.  A new ground of rejection has been established as above.
Applicant is reminded that the specifications are not the measure of invention.  Therefore, limitations contained therein cannot be read into the claims for the purpose of avoiding the prior art.  In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Regarding applicant’s arguments that the prior art reference, Kaneko, fails to disclose “a first learning unit configured to generate an ear parameter estimation model by learning a relation between a plurality of ear images obtained by changing:  texture of three-dimensional data of the ear or a head, or luminance in rendering, and an ear parameter common to the ear images,” examiner has interpreted the limitation “texture” reasonably broadly to read on the prior art reference, as discussed above.  Further, examiner would like to propose expanding on the limitation “texture” as described in the applicant’s specification ([0096] “texture (specifically, skin color or the like)”), in order to overcome the prior art rejections.  


Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654